Case 6:19-cv-01064-JWB-KGG Document 94 Filed 11/02/20 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF KANSAS

BRUCE LEICHTY, No. 6:19-cv-01064-JWB-KGG

NOTICE OF TAKING DEPOSITION
OF RACHEL PANNABECKER

Plaintiff,

Date: 11/11/2020
Time: 3 p.m.
Place: 300 W. Douglas, Ste. 500

Trial Date: None Set

Final Pretrial Conference: 4/15/2021
Time: 2 p.m.

Magistrate Judge Kenneth G. Gale
BETHEL COLLEGE;
COMPLAINT FILED: 3/15/2019

Defendant. DISCOVERY CUTOFF: 3/26/2021

Ne Ne Nee meee! Seen” Sacre Samael! Senate! Sonat Samp! gg! ett! gat! Sggpt maaptt! Spat! age!

 

NOTICE OF TAKING DEPOSITION OF RACHEL PANNABECKER

From: Plaintiff Bruce Leichty (hereinafter “Plaintiff” or “Leichty”), Pro Se.

To: Defendant Bethel College, and its attorney of record herein Corey M. Adams, Esq.,
McDonald Tinker PA, 300 W. Douglas, Ste. 500, Wichita, KS 67202:

PLEASE TAKE NOTICE that on Wednesday, November 11, 2020, at 3 p.m. at the office of
counsel of record for Bethel College McDonald Tinker PA, 300 W. Douglas, Ste. 500, Wichita, KS
67202, Plaintiff herein, personally or by any duly authorized attorney of record, will take the
deposition of RACHEL PANNABECKER, pursuant to the subpoena attached hereto as Exhibit 1.

You are further notified that the deposition will take place before an officer qualified to
administer an oath under applicable law at that place, and the testimony given shall be recorded
stenographically for purposes of thereafter creating a written transcript to the extent that any party
requests same, and the deposition shall continue if necessary from day to day excluding Sundays and

1
Case 6:19-cv-01064-JWB-KGG Document 94 Filed 11/02/20 Page 2 of 7

holidays, until completed, except that in no event shall the deposition exceed a total of seven (7) hours

in length; and Plaintiff anticipates concluding the deposition on the day it is commenced.

Date: 10/5/2020 /s/ Bruce Leichty
Bruce Leichty, Attorney for Plaintiff In Pro Per
c/o Bruce Leichty, A Prof. Corp.
220 W. Grand Ave.
Escondido, CA 92025
(760) 484-2467
Fax: (951) 676-7462

leichty@sbcglobal.net
Case 6:19-cv-01064-JWB-KGG Document 94 Filed 11/02/20 Page 3 of 7

 

 

 

 

 
Case 6:19-cv-01064-JWB-KGG Document 94 Filed 11/02/20 Page 4 of 7

AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action

UNITED STATES DISTRICT COURT

for the
District of Kansas

BRUCE LEICHTY

 

Plaintiff
Vv.

’ BETHEL COLLEGE ©

Civil Action No. 49.c\y-01064-JWB-KGG

 

Nae Ne Nee et Ne

Defendant
SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION
To: RACHEL PANNABECKER, 212 E. 25th St., North Newton, KS 67117-1711

(Name of person to whom this subpoena is directed)

of Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:

Your role in, and knowledge gained therefrom and information supplied thereto, in providing support to the "Mennonites
and the Holocaust" conference held at Bethel College March 16-17, 2020, both in preparation for and at the conference

McDonald Tinker PA Date and Time:
300 W. Douglas, Ste. 500 .
Wichita, KS 67062 11/11/2020 3:00 pm

 

Place:

 

 

 

 

The deposition will be recorded by this method: _Stenographically

C) Production: You, or your representatives, must also bring with you to the deposition the following documents,
electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the

material:

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: 10/5/2020 we Pay
CLERK OF COURT, ;
“ OR

 

 

Attorney's signature

 

The name, address, e-mail address, and telephon number of the attorney representing (name of party) Bruce Leichty

leichty@sbeglobal.net, , who issues or requests this subpoena, are:

Bruce Leichty, In Pro Per, c/o Bruce Leichty, A Prof. Corp. 220 W. Grand Ave., Escondido, CA 92025, (760) 484-2467

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to

whom it is directed. Fed. R. Civ. P. 45(a)(4).
Case 6:19-cv-01064-JWB-KGG Document 94 Filed 11/02/20 Page 5 of 7

AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)
Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any) Rachel Pannabecker

on (date)

 

C1 I served the subpoena by delivering a copy to the named individual as follows:

i ae

 

on (date) ; or

 

C1} [returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, J have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

 

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc.:
Case 6:19-cv-01064-JWB-KGG Document 94 Filed 11/02/20 Page 6 of 7

AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(c) Place of Compliance.

(1) For a Trial, Hearing, or Deposition. A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed, or
regularly transacts business in person, or
(B) within the state where the person resides, is employed, or regularly
transacts business in person, if the person
(i) is a party or a party’s officer, or
(ii) is commanded to attend a trial and would not incur substantial
expense.

(2) For Other Discovery. A subpoena may command:

(A) production of documents, electronically stored information, or
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and

(B) inspection of premises at the premises to be inspected.

(d) Protecting a Person Subject to a Subpoena; Enforcement.

(1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena. The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction—which may include
lost earnings and reasonable attorney’s fees—on a party or attorney who
fails to comply.

(2) Command to Produce Materials or Permit Inspection.

(A) Appearance Not Required. A person commanded to produce
documents, electronically stored information, or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial.

(B) Objections. A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served. If an objection is made,
the following rules apply:

(i) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection.

(ii) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party’s officer from
significant expense resulting from compliance.

(3) Quashing or Modifying a Subpoena.

(A) When Required, On timely motion, the court for the district where
compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply,

(ii) requires a person to comply beyond the geographical limits
specified in Rule 45(c);

(iii) requires disclosure of privileged or other protected matter, if no
exception or waiver applies, or

(iv) subjects a person to undue burden.

(B) When Permitted. To protect a person subject to or affected by a

subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

(i) disclosing a trade secret or other confidential research, development,
or commercial information; or

(ii) disclosing an unretained expert’s opinion or information that does
not describe specific occurrences in dispute and results from the expert’s
study that was not requested by a party.

(C) Specifying Conditions as an Alternative. In the circumstances
described in Rule 45(d)(3)(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions if the serving party:

(i) shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and
(ii) ensures that the subpoenaed person will be reasonably compensated.

(c) Duties in Responding to a Subpoena.

(1) Producing Documents or Electronically Stored Information. These
procedures apply to producing documents or electronically stored
information:

(A) Documents. A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand.

(B) Form for Producing Electronically Stored Information Not Specified.
If a subpoena does not specify a form for producing electronically stored
information, the person responding must produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or forms.

(C) Electronically Stored Information Produced in Only One Form. The
person responding need not produce the same electronically stored
information in more than one form.

(D) Inaccessible Electronically Stored Information. The person
responding need not provide discovery of electronically stored information
from sources that the person identifies as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost. If that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering the limitations of Rule
26(b)(2)(C). The court may specify conditions for the discovery.

(2) Claiming Privilege or Protection.

(A) Information Withheld. A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material must:

(i) expressly make the claim; and

(ii) describe the nature of the withheld documents, communications, or
tangible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the claim.

(B) Information Produced. If information produced in response to a
subpoena is subject to a claim of privilege or of protection as
trial-preparation material, the person making the claim may notify any party
that received the information of the claim and the basis for it. After being
notified, a party must promptly return, sequester, or destroy the specified
information and any copies it has; must not use or disclose the information
until the claim is resolved; must take reasonable steps to retrieve the
information if the party disclosed it before being notified; and may promptly
present the information under seal to the court for the district where
compliance is required for a determination of the claim. The person who
produced the information must preserve the information until the claim is
resolved.

(g) Contempt.

The court for the district where compliance is required—and also, after a
motion is transferred, the issuing court—may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it.

 

 

For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).

 

 
Case 6:19-cv-01064-JWB-KGG Document 94 Filed 11/02/20 Page 7 of 7

CERTIFICATE OF SERVICE

I hereby certify that on the 5" day of October 2020 I served the foregoing Notice of Taking
Deposition of Rachel Pannabecker (with attachment) by e-mail transmission to the following
parties and attorneys by use of the e-mail addresses shown below.

Scott E. Sanders

Corey M. Adams

McDonald Tinker PA

300 W. Douglas, Ste. 500
Wichita, KS 67202

Phone: 316-263-5851

Fax: 316-263-4677
ssanders@mcdonaldtinker.com
cadams(@mcedonaldtinker.com
Attorneys for Bethel College

V2 a \ yi is - (~ I, an L
Horus, A Cin,
Kathy Leichty, Assistant to Bruce Leichty_

 

 

a 4
Oe = / lean
= 7 ‘ on
Bfiuce Leichty I sS
| 4
| /
